      4:20-cv-02765-TMC         Date Filed 06/09/21      Entry Number 19       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Dominique Gibson,                 )
                                  )
                     Plaintiff,   )                  Civil Action No. 4:20-cv-2765-TMC
                                  )
 vs.                              )
                                  )
 Andrew M. Saul, Commissioner of  )                               ORDER
 Social Security Administration,  )
                                  )
                     Defendant.   )
 _________________________________)

       Plaintiff Dominique Gibson brought this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a final decision of the Commissioner of Social Security (“Commissioner”).

(ECF No. 1). This matter is before the court on the Commissioner’s unopposed motion, pursuant

to sentence four of 42 U.S.C. § 405(g), seeking entry of an order remanding the case for further

administrative proceedings. (ECF No. 15). Specifically, the Commissioner indicates that, on

remand, the Administrative Law Judge’s (“ALJ”) decision will be vacated and the matter referred

back to the ALJ for further proceedings, including “re-evaluating the medical source opinions

pursuant to the appropriate medical evidence regulations; offering Plaintiff the opportunity for a

hearing; and issuing a new decision.” Id. at 2. The Commissioner also requests that the court

enter a final judgment by separate order. Id.

       Plaintiff consents to the motion to remand. Id. at 1.

       Accordingly, the court GRANTS the Commissioner’s motion to remand, (ECF No. 15).

The Commissioner’s decision is REVERSED, pursuant to sentence four of 42 U.S.C. § 405(g),

and this action is REMANDED to the Commissioner for further administrative proceedings,
         4:20-cv-02765-TMC      Date Filed 06/09/21       Entry Number 19        Page 2 of 2




including those set forth above. The Clerk of Court is directed to enter a final judgment by separate

order.

          IT IS SO ORDERED.

                                                                     s/ Timothy M. Cain
                                                                     United States District Judge

June 9, 2021
Anderson, South Carolina




                                                 2
